 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS JOHN HEILMAN,                              No. 2:10-cv-1120 JAM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    L. SANCHEZ,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. On October 19, 2018, plaintiff filed a motion to stay the

19   proceedings in this matter. (ECF No. 152). For the reasons stated below, the court will deny the

20   motion as moot. The court will also order defense counsel to inform the court of the status of this

21   action and of the related settlement agreement.

22          The record indicates that on May 23, 2018, defendant filed a notice of settlement of this

23   action along with a declaration from defense counsel in support of the notice. (See ECF Nos.

24   146, 146-1). In the declaration, defense counsel stated the following:

25
                   Counsel for Defendant Sanchez may be unable to file the required
26          documents disposing of this action within the twenty-one days as required under
27          Local Rule 160(b) because Plaintiff Heilman and his counsel of record have not
            returned the signed settlement documents, including the settlement agreement and
28          voluntary dismissal with prejudice this case. Additionally, the Southern District
                                                       1
 1           Court’s transcription for the April 12, 2018 settlement conference from Heilman v.
             A. Silva, et al., was only just posted on May 21, 2018, and therefore, Defendant
 2           Sanchez filed this notice of settlement as soon as practicable after the transcript
 3           became available for review. The transcript will be under review by the parties
             until June 21, 2018.
 4

 5
     (ECF No. 146-1 at 2) (internal citations omitted).
 6
             Since the filing of the above-referenced notice of settlement and accompanying
 7
     declaration, defense counsel has not filed any other pleadings in this matter. The court presumes
 8
     that this matter is proceeding towards settlement as planned. For this reason, the court will deny
 9
     plaintiff’s motion to stay (ECF No. 152) as improperly before this court and moot. At the same
10
     time, given the extensive amount of time that has passed since defense counsel’s last
11
     communication with the court and the absence of an indication that the case has in fact settled, the
12
     court will also direct counsel for defendant Sanchez to inform the court regarding the status of
13
     this action and of the related settlement agreement.
14
             Accordingly, IT IS HEREBY ORDERED that:
15
             1. Plaintiff’s motion to stay filed October 19, 2018 (ECF No. 152) is DENIED as
16
     improperly before this court and moot, and
17
             2. Within seven days of the date of this order, counsel for defendant Sanchez shall
18
     inform the court of the status of this action and of the related settlement agreement.
19
     Dated: November 2, 2018
20
21

22

23
     DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/heil1120.mtn.stay.den
24

25

26
27

28
                                                              2
